Opinion by
Mr. Justice Dean,
This case raises the same questions of fact and law as those in the case between the same parties, No. 257, January term, 1903, in which opinion is handed down herewith.
In this case the defendants cut down the poles oh which the Electric Light Company had strung its wires. The court on bill filed by the company decreed that defendants be enjoined from interfering with .the poles and wires. .From that decree defendants bring this appeal. The decree of the court below is affirmed for the same reasons as given in No. 257 between the same parties.